DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn per 37 CFR 1.114.  Applicant's 1-7-22 submission has been entered via the 2-15-22 RCE.

Response to Arguments
Applicant's 1-7-22 arguments vis-à-vis the Drawings objection, simply stating that the objection was addressed by the 1-7-22 amendments, have been fully considered and are persuasive in view of said amendments.  The objection is withdrawn.
Applicant's 1-7-22 arguments vis-à-vis rejections under 35 U.S.C. 103 over Hamad, US 2014/0099245, simply stating that the rejections were addressed by the 1-7-22 claim amendments (i.e. narrowing the previously-claimed “silicone oil” genus to specifically-recited claimed species), have been fully considered and are persuasive in view of said amendments.  The rejections are withdrawn.  New rejections appear below, however.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “or to an inorganic anion selected from SiF6, TiF6 and oxalate and mixtures thereof[,]” but a) it is unclear/doubtful whether oxalate is an inorganic anion, and/or b) it is unclear whether “SiF6, TiF6 and oxalate and mixtures thereof” means that a TiF6-and-oxalate combined ligand is an embraced species, or whether the claim is grammatically faulty and should instead have been drafted to recite “SiF6, TiF6, oxalate, and mixtures thereof.”  The foregoing issues create confusion as to the claimed scope and how to avoid infringement thereof, rendering claim 5 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  See MPEP 2173.02; see also
Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.).
Claim 7 is rejected under 35 U.S.C. 112(d)/4th par. as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites “wherein the liquid phase is a silicone oil, optionally… selected from silicone oil AP 100 and silicone oil AR 20” and depends from claim 4, which recites that the liquid phase “is selected from the group See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).  Since claim 7 may be infringed without necessarily also infringing claim 4, i.e. by employing “a silicone oil” (which is a genus broader than the species recited in claim 4) as the liquid phase, claim 4 is rejected under 35 U.S.C. 112(d)/4th par. for being an improper dependent claim.

Claim Objections/Potentially Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding said claims, the most pertinent prior art appears to be Gamota as illustrated by SDS, whose disclosures are detailed below.  Gamota does not teach or suggest employing an MOF or the claimed liquid phase in its overall composition, however.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamota et al., US 5,552,076 (1996) (“Gamota”) as illustrated by the 2014 Safety Data Sheet for paraffin oil 1.  Regarding claims 4 and 10, Gamota discloses a dispersion of 14 g of “substantially water-free” [Na0.25K0.75(AlO2)(SiO2)]wH2O (equivalent to “[K9Na3(AlO2)12(SiO2)12], which is a UOP-3A zeolite”, herein “3Az”; w is defined as “any low number resulting from two heat treatments… [at] about 400 to 600[oC] for at least five hours in each heat treatment”) in 30 ml paraffin oil (herein “PO”).  See Gamota at, e.g., col. 7, ln. 30-31, 39-40, & 44-45, and col. 8, ln. 45-51; clm. 1.  While Gamota is silent on DPO, SDS discloses that DPO = 0.860 g/cm3 (i.e. 0.860 g/ml).  See SDS at p. 4.  Gamota’s 14 g of (porous) 3Az in 30 ml of PO (i.e. 25.8 g PO) thus gives a 3Az content of ~35.2 wt% 3Az (i.e. 14g3Az / [14g3Az + 25.8gPO] = ~35.2 wt% 3Az).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ February 22, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
    

    
        1 Note: as SDS is merely cited to show certain facts/properties of Gamota’s paraffin oil despite Gamota’s silence thereon, rejection under 35 USC 102(a) is proper even though an additional reference is cited.  MPEP 2131.01 III.  Also, given the use of SDS as detailed above, it matters not whether SDS qualifies as prior art.  MPEP 2124.